Citation Nr: 0317107	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  00-18 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
atrial fibrillation, paroxysmal suparaventricular tachycardia 
and mitral valve relapse with mitral regurgitation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1990 to 
February 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C..

The veteran was scheduled for a hearing before a Veterans Law 
Judge in June 2003.  But she failed to report for her 
hearing, and she has not contacted the Board to explain her 
absence or ask to reschedule.  So the Board deems her request 
for a hearing withdrawn.  38 C.F.R. § 20.702(d) (2002).


REMAND

The veteran underwent a VA examination of her heart in 
September 2000.  She reported having been admitted to Laurel 
Regional Hospital in May 2000 due to the recurrence of 
symptoms such as dizziness, tightness in her chest, 
and shortness of breath.  

In August 2001, the veteran submitted an authorization for 
release of information, VA form 21-4142, indicating there 
indeed were relevant medical records at the Laurel Regional 
Hospital.  But these records were not obtained, and they must 
be prior to further consideration of her appeal by the Board.

The veteran also needs to undergo another VA examination 
since her most recent evaluation was conducted quite a while 
ago, in September 2000.  38 U.S.C.A. § 5103A(d) (West 2002).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Obtain the records of the veteran's 
treatment at the Laurel Regional 
Hospital in May 2000.  
Use the authorization form she already 
completed or, if necessary, have her 
complete another authorization form to 
obtain these records.

2.  If the veteran requests assistance 
in obtaining any other records 
concerning her treatment or evaluation 
for her heart disability, assist her as 
required.

3.  Schedule the veteran for an 
examination of her heart to obtain a 
medical opinion concerning the current 
severity of her disability.  Send the 
claims-file to the examiner for a 
review of the veteran's 
pertinent medical history, including 
her prior cardiac irregularities.  The 
examiner should indicate whether the 
veteran currently has paroxysmal atrial 
fibrillation or other supraventricular 
tachycardia and, if so, what is the 
frequency of these episodes as 
documented by ECG or Holter monitor?  
Discuss the rationale for all opinions 
provided.

4.  Review the report of the VA 
examination to ensure that it addresses 
all of the applicable rating criteria.  
If not, take corrective action.  
38 C.F.R. § 4.2 (2002).



5.  Upon completion of the above 
development, and any other necessary 
development, readjudicate the claim 
in light of the additional evidence 
obtained.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, send her and her 
representative a supplemental statement 
of the case and give them an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to the 
ultimate outcome of this appeal.  The veteran need take no 
action until she is otherwise notified.  She has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




